NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 17, 2014*
                                Decided April 18, 2014

                                        Before

                         JOEL M. FLAUM, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 13-3662

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
      v.
                                                 No. 07 CR 580-6
THADDEUS BANIA,
    Defendant-Appellant.                         Charles P. Kocoras,
                                                 Judge.

                                      ORDER

      Thaddeus Bania appeals the denial of his motion for early termination of his
supervised release under 18 U.S.C. § 3583(e). We affirm.




      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 13-3662                                                                           Page 2

       In May 2009 a jury found Bania and others guilty of conspiring to commit
honest-services fraud by rigging a union election, see 18 U.S.C. §§ 1341, 1346, and to
embezzle labor union property, see 29 U.S.C. § 501(c). The district court sentenced Bania
to 40 months’ imprisonment, to be followed by two years’ supervised release, and
ordered him to pay $902,036 in restitution to the union. (All conspirators were jointly
and severally liable for the restitution, and the amount contributed by Bania was to be
credited against the $864,924 forfeiture also ordered in his case.) Bania did not appeal
either his conviction or sentence.

       Bania completed his sentence and was released from prison in November 2012.
Nearly eleven months later, while on supervised release, he moved for early
termination of supervision under 18 U.S.C. § 3583(e), based on his law-abiding behavior
and compliance with the terms of supervision since his release from prison. The
government opposed the motion, noting that Bania had paid less than $7500 of the
ordered restitution (of which more than $635,000 still was outstanding), and that it had
a policy of objecting to early termination of supervised release whenever a substantial
financial obligation remains to be satisfied. The district court, in a minute order, denied
Bania’s motion “[i]n light of [Bania’s] substantial outstanding financial obligation . . . .”

       On appeal Bania raises for the first time his lone argument—that the district
court plainly erred in denying his motion because the court ordered restitution for
intended rather than actual loss. But not only is Bania’s challenge to the underlying
restitution order untimely because it was not made within fourteen days of the entry of
judgment, see FED. R. APP. P. 4(b); United States v. Hook, 471 F.3d 766, 771 n.1 (7th Cir.
2006), he also does not present us with any evidence to suggest that the district court
erred, let alone plainly erred. The district court was statutorily bound to consider,
among other things, the need to provide restitution to the victims, 18 U.S.C. §§ 3583(e);
3553(a)(7), and a conclusion that further supervision was needed to ensure repayments
to Bania’s victims was not plain error.

                                                                               AFFIRMED.